The bill as amended sets forth that the premises in controversy were wholly paid for out of the money and means furnished by the plaintiff, but that by arrangement with Congdon the conveyance was taken in his name as security for the taxes he might pay thereon, and for any costs or damages he might pay in an action in favor of one True against Congdon, against which the plaintiff was holden to indemnify him. The bill further alleges that said Congdon has been fully paid for all of said taxes, costs, and damages. These facts, if proved, will make a case of resulting trust. But it will not be because Congdon agreed to hold the land in trust for Hall. A trust resulting from the ownership of money is a mere creation of the laws and is not founded on any agreement or declaration of the parties. Pritchard v. Brown, 4 N.H. 397. Such a trust arises from the acts and not from the agreement of the parties. Congdon's agreement, however, like any other declaration of his, may be shown in evidence to sustain the presumption arising by operation of law. Hill on Trusts, sec. 56. The rule, that a trust results by operation of law and not by agreement of parties, has its foundation in the natural presumption, in the absence of all rebutting circumstances, that he who supplies the purchase-money intends the purchase to be for his own benefit, and that the conveyance in the name of another is a matter of convenience and arrangement between the parties. Perry on Trusts, sec. 126. This natural presumption would not certainly be less because the parties made a verbal agreement to the same effect. If the parties agree to do just what the law presumes they intended and understood, in the absence of any express agreement, it would be absurd to hold that this presumption is thereby overthrown, and the intent of the parties defeated. Page v. Page, 8 N.H. 187.
In regard to the other question raised, I do not think the amendment is open to the objection of introducing a new cause of action. *Page 283 
Any amendment in any case changes more or less the plaintiff's statement of his cause of action. But it is sufficient if the identity is preserved; and that is done in this case. The parties are the same, the land in dispute is the same, and the facts upon which the plaintiff relies to establish his claim are the same. The amendment seems clearly to come within the provisions of Gen. Stats., ch. 207, secs. 9, 10.
*STANLEY, J., C. C., concurred.
Amendment allowed.
* LADD, J., did not sit.